Citation Nr: 0126107	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is clear and unmistakable error in the rating 
decision dated January 22, 1982 that denied entitlement to 
service connection for anxiety reaction with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in December 1999. 

A review of the claims folder reflects that the RO denied 
service connection for anxiety reaction with insomnia by 
rating action of January 1982.  The veteran filed a notice of 
disagreement and was given a statement of the case; he did 
not file a substantive appeal.  Thereafter, his request to 
reopen his claim was received on March 14, 1994.  By rating 
action of December 1998, service connection for anxiety 
disorder with insomnia was granted, effective from March 14, 
1994.  In May 1999, the veteran requested that an earlier 
effective date be assigned for his benefits on the basis that 
there was clear and unmistakable error in the 1982 rating 
decision which denied service connection.    

By decision of the RO in December 1999, it was determined 
that the evidence did not warrant revision of the effective 
date of March 14, 1994, for the assignment of a 30 percent 
evaluation for anxiety reaction.  The RO also denied the 
veteran's claim of entitlement to an earlier effective date 
for the grant of service connection for anxiety with insomnia 
based upon clear and unmistakable error (CUE) in a January 
1982 decision denying service connection.  The denial of the 
claim of clear and unmistakable error was duly appealed.  
While the RO has styled the issue as whether the decision to 
grant benefits for anxiety disorder with insomnia effective 
from March 14, 1994 was clearly and unmistakably erroneous, 
the issue sought by the veteran and the basis for the 
effective date chose is as styled on the title page.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  The January 22, 1982 rating decision that denied service 
connection for anxiety with insomnia correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.

2.  A disagreement as to how the facts were weighed and 
evaluated in the January 1982 rating decision does not 
constitute clear and unmistakable error.

3.  VA's failure to satisfy its duty to assist the veteran in 
the development of facts pertinent to his claim does not 
constitute clear and unmistakable error.


CONCLUSION OF LAW

The January 1982 rating decision that denied service 
connection for anxiety reaction with insomnia did not contain 
clear and unmistakable error. 38 U.S.C.A. § 5109A (West 
1991); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), modifying the adjudication of all pending 
claims.  Reversal or revision of prior decisions due to CUE 
is not a claim, but a collateral attack on a prior decision.  
Thus, the provisions of the VCAA due not apply to this CUE 
adjudication.  See Livesay v. Principi, No. 00-51, slip op. 
at 17 (U. S. Vet. App. Aug. 30, 2001) (en banc),

In a rating decision dated in January 1982, the RO denied the 
veteran's claim of entitlement to service connection for 
anxiety with insomnia. The RO properly advised the veteran of 
that decision in February 1982.  He filed a timely notice of 
disagreement with that decision, but did not file a 
substantive appeal in response to the statement of the case.  
Thus, the veteran did not perfect the appeal and the January 
1982 rating decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. 
§ 20.1103 (2000) (formerly 38 C.F.R. § 19.192.  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error. 
38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a 'very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court went 
on to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged 
error is and, unless it is the kind of 
error...that, if true, would be clear 
and unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious. See Fugo at 44; see 
also Russell, supra. Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

The veteran's primary contention for CUE is that he had been 
treated at the American Lake VA Medical Center (VAMC) from 
his exit from service in 1973 until the time he filed his 
claim.  He contends that the RO's failure to procure the 
medical evidence from the VAMC was clearly and unmistakably 
erroneous.

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question. Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  At the time of the January 1982 rating 
decision, the evidence of record consisted of the veteran's 
service medical records and the report of a VA examination 
conducted in December 1981.  The examiner noted the veteran's 
complaints of difficulty getting to sleep.  He noted that the 
problem had persisted since the veteran's return from 
Vietnam.  He was not bothered by anxiety everyday, but if he 
did not keep busy, he tended to feel tired from the lack of 
sleep at night.  The veteran had been seen by psychiatrists 
at the VAMC.  The diagnosis was insomnia secondary to 
anxiety.

In November 1981, the RO had sent the veteran a letter 
regarding his claim for compensation for nervous condition 
and insomnia.  They noted that it would be necessary for the 
veteran to submit additional evidence to show that his 
disability had existed continuously since the time of the 
veteran's discharge from service.

The veteran's service medical records showed reports of sleep 
problems in 1971.  In August 1972 his complaint was of a 
constant sleepy feeling.  The VAX noted the veteran's history 
of sleep problems since returning from Vietnam, however, that 
history provided by the veteran to the examiner was 
inconsistent with the August 1972 complaint of constant 
sleepiness.  The RO noted that there was no evidence of 
abnormality on the separation examination and no evidence of 
psychiatric disease in service.  On the veteran's application 
for benefits, he noted no treatment for insomnia before 
August 1980.

The RO denied service connection because neither the insomnia 
nor the anxiety had been found to be chronic in service and 
there had not been a showing of continuity of symptomatology 
consistent with 38 C.F.R. § 3.303(b) (1981).

With chronic disease shown as such in 
service so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes....  For the showing of chronic 
disease in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word "Chronic." 
.... Continuity of symptomatology is 
required only where the condition noted 
during service (or in the presumptive 
period) is not, in fact, shown to be 
chronic or where the diagnosis of 
chronicity may be legitimately 
questioned. When the fact of chronicity 
in service is not adequately supported, 
then a showing of continuity after 
discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (1981).

The Board is unable to find that the RO's January 1982 
decision was clearly and unmistakably erroneous.  It was 
consistent with the evidence in the claims folder at the time 
the decision was rendered.

Ten years after the rating decision in question, the Court 
held that VA treatment and evaluation records are 
constructively included within the record. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Id. The rule of 
constructive inclusion in the record is inapplicable to this 
case.  Bell does not apply retroactively to RO decisions 
(i.e., to decisions entered prior to July 21, 1992, the date 
of the Bell decision).  Damrel v. Brown, 6 Vet. App.242, 246 
(1994); VAOPGCPREC 12-95; but cf. Dinsay v. Brown, 
9 Vet. App.79, 88 (1996) (dicta).  See Lynch v. Gober, 
11Vet. App. 22, 26 (1997) (Court reconciled Damrel and Dinsay 
in favor of Damrel's nonretroactive approach to Bell), 
vacated and remanded on jurisdictional grounds sub nom. Lynch 
v. West, 1998 U.S. App. Lexis 33121 (Dec. 29, 1998), 
reinstated and incorporated verbatim on remand Lynch v. West, 
12 Vet. App. 391, 394 (1999) appeal dismissed Lynch v. West, 
250 F.3d 761, 2000 U.S. App. LEXIS 38480 (Fed. Cir. 2000).
	
To the extent that the veteran contends that the failure of 
the RO to procure the VAMC records of treatment is evidence 
of CUE, the Board must disagree.  The Court has held that a 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Glover v. West, 185 
F.3d 1328 (Fed. Cir 1999); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994).  Despite the veteran's arguments that the 
evidence available at the VAMC would have shown continuity 
since service, the fact that the record is incomplete does 
not mean the record was incorrect.  

The Board notes parenthetically that a lapse in the duty to 
assist could constitute such a grave procedural error as to 
prevent a decision from becoming final. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  However, 'the Federal Circuit 
did not hold that all breaches of the duty to assist are such 
grave procedural errors that they render a claim nonfinal,' 
rather, it 'singled out [the failure of VA to obtain] SMR's 
for special attention[,]' because they are generally in the 
control of VA and are otherwise irreplaceable."  Dixon v. 
Gober, 14 Vet. App. 168, 172 (2000) (citing Hurd v. West, 
13 Vet. App. 449, 453(2000)).  The Court has held that Hayre 
should be applied conservatively.  Simmons v. West, 
14 Vet. App. 84, 89 (2000).

In Simmons the Court noted that the Federal Circuit seemed to 
place substantial weight on three factors, none of which is 
present here.  First, the Federal Circuit noted that the VA 
assistance sought was specifically requested.  Second, the 
Hayre opinion stressed the lack-of-notice element of that 
case that may "undermine the operation of the veterans' 
benefits system by altering its manifestly pro-claimant 
character and jeopardizing the veteran's ability to appeal in 
what may appear to be a fundamentally unfair manner." Third, 
the Simmons Court noted that the Federal Circuit in Hayre 
seemed to have considered the particularly vital role that 
service medical records (SMR's) can play in determining the 
question of in-service incurrence of a disability. Id.

Here there is no indication that the veteran specifically 
requested that any particular records be obtained, in fact, 
the RO specifically requested evidence of continuity since 
service, the veteran did not reply to that letter.  Nor is 
there any indication that the veteran could have been mislead 
by any of the notices he did or did not receive. The veteran 
has not contended that the RO failed to obtain highly 
pertinent service medical records.  In short, the Board does 
not find a grave procedural error in the RO's January 1982 
decision.

Review of evidence submitted after the January 1982 rating 
decision indicates that the evidence of the veteran's 
treatment at the VAMC was not necessarily sufficient to show 
the required continuity.  The veteran's social worker wrote 
the veteran's employer in February 1982.  He noted that the 
veteran had been seen initially in the Psychiatric Outpatient 
Clinic of the VAMC in February of 1976 complaining of anxiety 
and insomnia and periodically since that time.  Thus, the 
earliest record of the veteran's treatment is February 1976, 
almost three years after service.  Even were the records of 
that treatment found, it is not unquestionable that 
continuity of symptomatology would have been shown.

There is no evidence that the RO considered erroneous facts 
in rendering its decision or that the RO erroneously applied 
the laws or regulations extant at that time.  Rather, the RO 
considered the evidence submitted in support of the veteran's 
claim in light of the correct law and regulation.

Any remaining contention of CUE amounts merely to 
disagreement as to how the RO weighed the evidence in January 
1982.  A dispute as to how the RO weighed the evidence cannot 
constitute CUE.  See Baldwin v. West, 13 Vet. App. 1 (1999). 
From the evidence available to the RO in January 1982, it is 
not undebatable that a service connection was in order.  The 
veteran's proper remedy at that time was to appeal the RO's 
decision and pursue entitlement to service connection.  The 
veteran did not do so and his claim based on CUE in the 
rating assignment is now denied. 38 U.S.C.A. § 5019A; 
38 C.F.R. § 3.105.


ORDER

No CUE exists in the January 1982 rating decision that denied 
service connection for anxiety reaction with insomnia; the 
appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

